Name: Commission Regulation (EC) No 1295/97 of 3 July 1997 correcting Regulation (EC) No 955/97 laying down detailed rules for the management of an annual tariff quota of 5 000 tonnes of fish food covered by CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 pursuant to Council Decision 97/126/EC originating in the Faeroes
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  Europe
 Date Published: nan

 4. 7. 97 I EN I Official Journal of the European Communities No L 176/27 COMMISSION REGULATION (EC) No 1295/97 of 3 July 1997 correcting Regulation (EC) No 955/97 laying down detailed rules for the management of an annual tariff quota of 5 000 tonnes of fish food covered by CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 pursuant to Council Decision 97/126/EC originating in the Faeroes error should be corrected by amending Regulation (EC) No 955/97 accordingly, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/ 126/EC of 6 December 1996 concerning the conclusion of an agree ­ ment between the European Community, of the one part, and the Government of Denmark and the Home Govern ­ ment of the Faeroe Islands, of the other part ('), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 955/97 (2) lays down detailed rules for the management of an annual tariff quota of 5 000 tonnes of fish food covered by CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 , originating in the Faeroes; Whereas, as the result of a material error, the maximum quantity of goods for which each import licence applica ­ tion may be submitted under the above quota was altered in relation to the maximum quantity set in the detailed rules laid down in Commission Regulation (EEC) No 641 /92 (3), repealed by Regulation (EC) No 955/97, in application of the old Agreement; whereas, therefore, that HAS ADOPTED THIS REGULATION: Article 1 In Article 3 ( 1 ) of Regulation (EC) No 955/97, '200 tonnes' is replaced by '1 000 tonnes'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the first calendar week which begins after its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 53, 22. 2. 1997, p. 1 . (2) OJ No L 139, 30 . 5. 1997, p. 8 . 3 OJ No L 69, 14. 3 . 1992, p. 23 .